DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A minor Claim amendment is as follows.

10 (Currently Amended). The sound acquisition device according to claim 1, wherein the restoration device has:
a bandpass filter unit that passes, as a mixing signal from the input signals, a signal having a predetermined frequency range in a pass band of the bandpass filter;
a signal mixing unit that mixes the mixing signal together with the area sound acquisition output; and
a level adjustment unit that adjusts the amplitude levels of the area sound acquisition output in [[in]] the predetermined frequency range after the mixing signal has already been mixed by the signal mixing unit.

Allowable Subject Matter
Claims 1-12 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
JP #2018/056902 A) in view of Kim et al. (US #2009/0141907) further in view of Yamabe (US #2013/0073283) teaches a sound acquisition device comprising:
a target area sound extraction unit that, based on input signals input from a plurality of microphone arrays,
acquires beam former outputs from each of the microphone arrays,
converts the beam former outputs from time domain signals to frequency domain signals.

But, Katagiri in view of Kim et al. further in view of Yamabe fails to teach a sound acquisition device comprising:
uses the acquired beam former outputs to perform target area sound extraction processing to extract a target area sound taking a target area as a sound source, so as to thereby acquire an area sound acquisition output as the frequency domain signals in which amplitude levels of a predetermined frequency range have been suppressed during the target area sound extraction processing; and
a restoration device that restores the amplitude levels of the area sound acquisition output in the predetermined frequency range of the target area sound so as to be closer to the input signals obtained from the microphone arrays.

These limitations, in combination with the remaining limitations of independent Claims 1, 11, and 12 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651